Citation Nr: 1737548	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  15-20 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Y. Lee, Associate Counsel



INTRODUCTION

The Veteran had honorable active duty with the United States Army from September 1962 to August 1964.  He also had honorable active duty service with the United States Navy from October 1964 to October 1966, January 1967 and from December 1969 to December 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record shows that the Veteran's obstructive sleep apnea did not manifest during or as a result of military service, nor is it related to a service connected disability.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Procedural Duties

VA has completed the necessary steps in order to meet its duties to notify and assist in this case.  The Veteran has not raised any procedural arguments regarding the notice or assistance provided.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
Accordingly, the duties to notify and assist are met.  

II.  Service Connection

The Veteran contends that he is entitled to service connection for sleep apnea. However, as outlined below, the preponderance of the evidence demonstrates that the Veteran does not suffer from sleep apnea that manifested during or as a result of, active duty military service, or, that was caused or aggravated by a service connected disability.  As such, service connection is not warranted. 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2014); 38 C.F.R. § 3.309, 3.309(a).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Veteran's service treatment records are devoid of any diagnosis of sleep apnea or complaints related to this condition during active military service.  In the Veteran's September 1985 separation examination report, the examiner did not make any note of issues related to sleep apnea.  As such, the service treatment records fail to demonstrate that the Veteran suffered from symptoms related to sleep apnea at the time of his separation from active duty.  

Likewise, post-service treatment records fail to reflect that the Veteran suffered from sleep apnea, or chronic symptomatology, within one year of his separation from active duty.  

In a private treatment record dated December 2013, a private physician with the initials R.W. diagnosed the Veteran with obstructive sleep apnea syndrome and provided a prescription for the purchase of a CPAP (Continuous Positive Airway Pressure) therapy system.  However, Dr. R.W. did not suggest any relationship between the Veteran's sleep apnea and military service.  Furthermore, Dr. R.W. did not suggest that the Veteran's symptoms relating to sleep apnea had been chronic since within one year of separation from active duty.  

The Board finds that due to (1) the passage of time from the Veteran's separation from active service to the time the Veteran was diagnosed with sleep apnea in 2013, and (2) the service treatment records being devoid of any complaints related to sleep apnea, the Veteran does not suffer from a current disability of sleep apnea that manifested during, or as a result of, active military service, or, that he currently suffers from a disability of sleep apnea that was caused by, or aggravated by, a service-connected disability.  When considering whether or not to grant a claim for service connection, the Board may take into consideration the passage of a lengthy period of time in which the Veteran did not complain of the disorder at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact, i.e., the lack of evidence is itself evidence).  

While the Veteran believes that his current sleep apnea is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion with regard to this condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis or etiology of his claimed disability is a matter that is not capable of lay observation, and requires medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his claimed disability is not competent medical evidence.  Moreover, whether the injuries incurred in service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current disability of sleep apnea is not competent medical evidence.  The Board finds the opinion of the medical physician of record to be significantly more probative than the Veteran's lay assertions.  

For the foregoing reasons, the preponderance of the evidence is against the claim for sleep apnea.  The benefit-of the-doubt doctrine is therefore not applicable, and the Veteran's claim of entitlement to service connection for sleep apnea must be denied.  See 38. U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Entitlement to service connection for sleep apnea is denied.




____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


